Exhibit 21.1 LIST OF SUBSIDIARIES OF MEMORIAL RESOURCE DEVELOPMENT CORP. (as of December 31, 2015) Name of Subsidiary Jurisdiction of Organization MRD Operating LLC Delaware Memorial Production Partners GP LLC Delaware Memorial Resource Finance Corp Delaware Beta Operating Company, LLC Delaware Memorial Production Partners LP Delaware Memorial Production Operating LLC* Delaware Memorial Production Finance Corporation* Delaware Memorial Midstream LLC* Texas Memorial Energy Services LLC* Delaware Columbus Energy, LLC* Delaware Prospect Energy, LLC* Colorado WHT Energy Partners LLC* Delaware WHT Carthage LLC* Delaware Rise Energy Operating, LLC* Delaware Rise Energy Minerals, LLC* Delaware Rise Energy Beta, LLC* Delaware San Pedro Bay Pipeline Company* California Terryville Mineral & Royalty Partners LP Delaware TRVL Partners GP LLC Delaware * Denotes subsidiaries of Memorial Production Partners LP.
